       Case 4:14-cv-03369 Document 41 Filed on 11/18/19 in TXSD Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

BETTINA LITTELL, et al.                            §
                                                   §
        Plaintiffs,                                §
                                                   §
v.                                                 §      CIVIL ACTION NO. 4:14-cv-003369
                                                   §
HOUSTON INDEPENDENT SCHOOL                         §
DISTRICT                                           §           JURY DEMANDED
                                                   §
        Defendant.                                 §

     JOINT NOTICE OF SETTLEMENT AND MOTION TO ABATE TRIAL SETTINGS

        PLEASE TAKE NOTICE that the parties to this action have reached a settlement in

principle regarding all material issues, pursuant to the November 14, 2019 vote of the Houston

ISD Board of Education. The parties are currently in the process of finalizing a few remaining

details, and drafting the terms of a written settlement agreement. The parties anticipate filing a

joint stipulation for dismissal within ninety (90) days, once all parties have executed the

agreement. The parties request that the Court adjourn all upcoming deadlines, including the

December trial setting, while they finalize their agreement.

                                                       Respectfully submitted,

                                                       THE COLE LAW FIRM

                                                       /s/ Tobias A. Cole1
                                                               Tobias Anthony Cole
                                                               State Bar No.: 24007021

                                                       1616 S. Voss, Suite 450
                                                       Houston, TX 77057
                                                       Telephone: 832-539-4900
                                                       Fax:          832-539-4899
                                                       toby@colelawtx.com

                                                       ATTORNEY FOR THE PLAINTIFFS

        1
            By permission.   /s/ Christopher B. Gilbert
Case 4:14-cv-03369 Document 41 Filed on 11/18/19 in TXSD Page 2 of 3




                                     THOMPSON & HORTON LLP


                                     By:     /s/ Christopher B. Gilbert
                                           Christopher B. Gilbert
                                           State Bar No. 00787535
                                           Southern District No. 17283

                                     3200 Southwest Freeway, Suite 2000
                                     Houston, Texas 77027
                                     Telephone: (713) 554-6744
                                     Facsimile:   (713) 583-7698

                                     ATTORNEYS FOR THE DEFENDANT




                                 2
     Case 4:14-cv-03369 Document 41 Filed on 11/18/19 in TXSD Page 3 of 3



                               CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the foregoing document has been forwarded to
counsel of record via electronic service on November 18, 2019, at the following address:


                                     Tobias Anthony Cole
                                     THE COLE LAW FIRM
                                     1616 S. Voss, Suite 450
                                     Houston, TX 77057
                                     Attorney for Plaintiffs


                                                   By:       /s/ Christopher B. Gilbert
                                                           Christopher B. Gilbert




                                               3
